DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I, claims 21-40 in the reply filed on 07/05/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21, 30-31 and 40 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Myers et al. (US 7,536,808). 
With respect to claims 21 and 30, Myers et al. discloses a sole structure for an article of footwear (1100, see figure 13), the sole structure comprising: a midsole (midsole member 300); and a plate (sole plate 100, see figures 1-2) attached to the midsole and including a plurality of elongate ribs (plurality of rib elements 110) extending from a surface thereof, the plurality of elongate ribs (110; 116) including a first rib and a second rib that are parallel to one another. 
With respect to claims 31 and 40, Myers et al. discloses a sole structure for an article of footwear (1100, see figure 13), the sole structure comprising: a midsole (300); and a plate (100, see figures 1-2) attached to the midsole and including a plurality of elongate ribs (110) extending from a surface thereof, the plurality of elongate ribs (110; 116) including a first rib and a second rib that are convergent with one another (see claims 1-2).

Claim(s) 21-26 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Linth (Pub. No. US 2013/0061494). 
With respect to claim 21-26, Linth discloses a sole structure for an article of footwear (100, see figure 1), the sole structure comprising: a midsole (top layer in figure 2); and a plate (sole plate 226, see figures 2-3) attached to the midsole and including a plurality of elongate ribs (plurality of rib elements 248) extending from a surface thereof, the plurality of elongate ribs (248) including a first rib and a second rib that are parallel to one another (see figure 2); wherein the first rib and the second rib are disposed in a forefoot region of the sole structure (the plate 226 can include a greater or fewer number of ribs 248 and/or the ribs 248 can be longer or shorter); wherein each of the first rib and the second rib includes a longitudinal axis extending substantially perpendicular to a longitudinal axis of the sole structure (see figure 2); wherein each of the first rib and the second rib includes a longitudinal axis extending substantially perpendicular to a longitudinal axis of the sole structure (see figure 2); the sole structure further comprising at least one aperture (246) formed through the plate; wherein the first rib and the second rib include different lengths (the center rib 248 appears to be shorter than the outside rib 248, furthermore, the plate 226 can include a greater or fewer number of ribs 248 and/or the ribs 248 can be longer or shorter).

Claim(s) 31-40 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Grott et al. (Pub. No. US 2017/0119093). 
With respect to claims 31-40, Grott et al. discloses a sole structure for an article of footwear (10, see figure 1), the sole structure (14, see figures 2-5) comprising: a midsole (24, see figure 5); and a plate (12, see figures 3-13) attached to the midsole and including a plurality of elongate ribs (extending arms 68, see figure 3) extending from a surface thereof, the plurality of elongate ribs (68) including a first rib and a second rib that are convergent with one another (see  figure 3 & paragraph [0045]); wherein the first rib and the second rib are disposed in a heel region of the sole structure (see figure 3); wherein the first rib and the second rib can be disposed in a heel region of the sole structure; wherein the first rib and the second rib radiate from the same point (each radially extending arm 68 may extend radially outward from central heel region 70 towards a respective peripheral end 72 of the radially extending arm); wherein the first rib and the second rib radiate from the same point; further comprising at least one aperture (through hole 74; slot 78) formed through the plate; wherein the at least one aperture (74) is disposed between the first rib and the second rib; wherein the first rib and the second rib have the same length (see figure 3); wherein the plurality of elongate ribs includes a third rib and a fourth rib disposed closer to an anterior end of the plate than the first rib and the second rib, the third rib and the fourth rib being parallel with one another; wherein each of the third rib and the fourth rib includes a longitudinal axis that is perpendicular to a longitudinal axis of the sole structure (see figure 3).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linth in view of Myers et al. Linth as described above discloses all the limitations of the claims except for the specific location, length and orientation of the claims. However Linth discloses that the arch portion 230 of the plate 226 can include a plurality of ribs 248 that add stiffness to the plate 226. The plate 226 in the illustrated embodiment, for example, includes five elongated ribs 248 that extend between the forefoot portion 234 and the heel portion 232. In other embodiments, however, the plate 226 can include a greater or fewer number of ribs 248 and/or the ribs 248 can be longer or shorter. The ribs 248 can be raised structures integrally formed (e.g., molded) and made from the same material as the plate 226. In other embodiments, the ribs 248 can be otherwise formed on the plate 226 and/or include different materials than the plate 226 to provide additional rigidity. For example, the ribs 248 can be formed from a plastic that is more rigid than the plate 226. Myers et al. discloses that the rib elements 110 need not have the same exact size or shape and/or extend in the same exact manner and/or in a parallel manner to one another. Rather, if desired, variations in the sizes, shapes, arrangement, and/or orientation of the rib elements 110 may be provided within a single sole plate structure 100 without departing from this invention. Therefore, it would have been obvious to one of ordinary skill in the art to modify the location, size and orientations of the ribs as taught by Myers et al. and Linth, to modify the stiffness of the plate.
	It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
A change in size and shape  is generally recognized as being within the level of ordinary skill in the art. In re Rose,  220 F.2d 459,105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claims 27-29, the combination of Linth/Myers et al. discloses wherein the first rib can be disposed closer to an anterior end of the plate than the second rib, the first rib can include a shorter length than the second rib; wherein the first rib can be disposed in a forefoot region of the sole structure and the second rib is disposed in a midfoot region of the sole structure (Meyers et al. discloses that the rib elements 110 need not have the same exact size or shape and/or extend in the same exact manner and/or in a parallel manner to one another ); and wherein the plurality of elongate ribs includes a third rib and a fourth rib disposed closer to a posterior end of the plate than the first rib and the second rib, the third rib and the fourth rib being convergent with one another (Meyers et al. discloses that the rib elements 110 need not have the same exact size or shape and/or extend in the same exact manner and/or in a parallel manner to one another).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,877,543. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a sole structure having a plate with ribs. Furthermore, the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See MPEP § 804.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,055,784. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a sole structure having a plate with ribs. Furthermore, the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See MPEP § 804.
					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sole structures with plates analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM	07/28/2022